         Case 2:19-bk-24804-VZ                    Doc 474 Filed 03/19/20 Entered 03/19/20 14:22:26                                           Desc
                                                   Main Document     Page 1 of 1
                                                                                                                          ORDER No.
                                         UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

                                                        TRANSCRIPT ORDER FORM                                             CHAPTER 11
                                                                                                                          APPEAL?                  Yes          No
     (File this form on the related case docket)                                                                          APPEAL No.
                                                                                                                                                   (if known)

  Ordering Party’s Name: Malhar S. Pagay                                                          Attorney Bar# 189289
  Law Firm: Pachulski Stanz Ziehl & Jones LLP
  Mailing Address: 10100 Santa Monica Blvd., 13th Floor,
  Los Angeles, California 90067
  Person to Contact (If Judge-ordered: Transcriber to contact Procurement**): Rolanda Mori
  Telephone: (310)             772-2330                  E-mail: rmori@pszjlaw.com
  Bankruptcy Case #: 19-bk-24804-VZ                                       Adversary Proceeding #/MP #:
  Date of Hearing (complete a SEPARATE form for EACH hearing date):                                3/19/20               Time: 9:30 a.m.
  Debtor: Yueting Jia

  Adversary Proceeding Name:                                                                vs.
  Hearing Judge: V. Zurzolo                                                          Courtroom #: LA 1368
  TRANSCRIBER: Ben Hyatt                                                       ALTERNATE: eScribers
  (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

  341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
  FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16
    Transcript Type:                NOTE: The Court is not responsible for determining if a hearing has been previously
                                    transcribed. Check the case docket to determine if a filed transcript already exists or is
                                    being transcribed before filing this form.
                                    Copy of Existing Transcript: Contact the transcriber directly for a copy.
       Ordinary (30 days)                  3 Days                         Entire Hearing
       14 Days                             Daily (24 hours)               Ruling/Opinion of Judge only
       7 Days                                                             Testimony of Witness
                                                                          Other*                                     (name of witness)
   *Special Instructions: Docket Nos. 5, 6, 7 and 8
   Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
   transcript varies for each type. See Transcript Ordering Instructions, Transcript Costs/Forms of Payment.

                                                   TO BE COMPLETED BY THE COURT
     Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
 Date Request Filed:                             Date Sent to Transcriber:                          By       FDS         Mail        Messenger
 Digital Recording (or Analog Tape Recording)
 (Tape #: )       Time Start (Index #):      Time End (Index #):                                         Time Start:               Time End:
 (Tape #: )      Time Start (Index #):                           Time End (Index #):                     Time Start:               Time End:
 Court Recorder:                                            Division:                      Processed by:
                                                       **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
Rev. November 2018. This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.


                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
